Citation Nr: 9936201	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  99-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.


REMAND

This case was certified for appeal by the RO in April 1999.  
In a statement submitted in July 1999, the veteran indicated 
that he desired to appear at a personal hearing at the RO.  
Pursuant to 38 C.F.R. § 20.1304(a) (1999), an appellant has a 
period of 90 days following the date of notice of 
certification of his case to the Board during which they may 
submit a request for a personal hearing.  Because the 
veteran's request was received within the 90-day time limit, 
the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for the 
hearing he requested.  Thus, a remand is required.  

The Board notes that although the veteran has requested a 
personal hearing, it is unclear from his June 1999 statement 
whether he wishes to appear at a hearing before a traveling 
member of the Board or before a hearing officer.  Therefore, 
the RO should request clarification from the veteran in 
writing as to whether he wishes to appear before a hearing 
officer or a traveling member of the Board (either "in 
person" or by videoconferencing).

Accordingly this case is remanded for the following action:

1.  The RO should contact veteran in 
writing and request clarification as to 
whether he desires a hearing before a 
hearing officer or before a traveling 
member of the Board (either "in person" 
or by videoconferencing).
2.  The RO should then schedule a 
hearing, to be conducted either by a 
hearing officer or a traveling member of 
the Board at the RO, as indicated by the 
veteran.  Appropriate notification should 
be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


